                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA                                                            PLAINTIFF

vs.                                                CIVIL NO. 1:18-CV-052-SA-JMV

ONE (1) TAURUS PT140 G2 PISTOL CAL:40
SN: SKR71219; ONE (1) IVER JOHNSON
1900 REVOLVER CAL: 32 SN:7782                                                  DEFENDANT


                         DEFAULT JUDGMENT OF FORFEITURE

       A Verified Complaint for Forfeiture in rem was filed on March 19, 2018, against the

Defendant property.    The complaint alleges that the Defendant property is subject to forfeiture

as firearms involved in a knowing violation of 18 U.S.C. § 924(c), which prohibits the carrying

and possession of a firearm in furtherance of a drug trafficking crime, and thereby forfeitable

pursuant to 18 U.S.C. § 924(d)(1).

         The Clerk of Court, upon review of this matter, finds as follows:

       1. That pursuant to Fed. R. Civ. P. 55(b)(1), the Clerk of the Court has the authority to

enter this Default Judgment of Forfeiture as the Plaintiff’s claim is for a sum certain, namely, the

forfeiture of the Defendant Property One (1) Taurus PT140 G2 Pistol, Cal: .40, SN: SKR71219

(17-ATF-029762) and One (1) Iver Johnson 1900 Revolver Cal: .32, SN: 7782 (17-ATF-

029763).

       2.   Notice of this action was published on www.forfeiture.gov, an official government

website, as required by Rule G (4)(a)(iv)(C), for at least thirty (30) consecutive days.

Additionally, on June 19, 2018, a Notice of Judicial Forfeiture Proceedings was mailed via

Certified Mail to Kathryn Murphy at the address provided on her Claim. This letter was returned


                                                1
to Plaintiff as “Not Deliverable as Addressed, Unable to Forward”. No claim has been filed in

this proceeding.

       3.     That a Request for Clerk’s Entry of Default, with the attached Declaration of Samuel

D. Wright, is on file in the office of the Clerk of this Court in this cause. Docket #3.

       5. That on November 14, 2018, the Clerk of the Court properly entered a Default

against the Defendant property as no claim, answer or defense was filed by the above-stated

dates or within the time permitted by Rule G of the Supplemental Rules for Certain Admiralty

and Maritime Claims.       Docket #4.

       6.     That Plaintiff has requested that a Default Judgment of Forfeiture be entered against

the Defendant property.     Docket #5.

       It is, therefore:

       ORDERED AND ADJUDGED that the Defendant property, , One (1) Taurus PT140 G2

Pistol, Cal: .40, SN: SKR71219 (17-ATF-029762) and One (1) Iver Johnson 1900 Revolver Cal:

.32, SN: 7782 (17-ATF-029763), shall be and is hereby FORFEITED to the United States of

America and no right, title or interest in said Defendant property shall exist in any other person

or party.

            IT IS FURTHER ORDERED AND ADJUDGED that the Defendant Property

forfeited to the United States shall be disposed of by the United States in accordance with

applicable law.




                                                 2
       SO ORDERED AND ADJUDGED this the 26th day of November, 2018.


                                     DAVID CREWS
                                     CLERK OF COURT


                                     By:    s/ Jennifer L. Adams
                                              DEPUTY CLERK



Prepared and Submitted By:


/s/ SAMUEL D. WRIGHT
Samuel D. Wright
Assistant United States Attorney




                                      3
